MacIntyre, J.
1. “A plea of payment which fails to allege with reasonable certainty when, how, and to whom the payment was made is insufficient, and, unless amended, should be stricken, upon demurrer, timely filed, specifically pointing out these defects.” Groves v. Sexton, 5 Ga. App. 160 (62 S. E. 731); Rentz Drug Co. v. Bishop-Babcock Co., 30 Ga. App. 391 (2) (118 S. E. 414); Montgomery v. King, 125 Ga. 388 (3) (54 S. E. 135).
2. Under the foregoing ruling, the trial judge did not err in striking the plea of payment filed in a trover suit brought under the Civil Code (1910), § 4484.
3. The evidence supports the verdict.

Judgment affirmed.


Broyles, G. J., and Guerry, J., concur.